United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.M., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Cleveland, OH, Employer
__________________________________________
Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 14-108
Issued: April 8, 2014

Case Submitted on the Record

ORDER REMANDING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

On October 21, 2013 appellant filed an application for review of the Office of Workers’
Compensation Programs’ (OWCP) decision dated June 27, 2013 under File No. xxxxxx344.
On January 25, 2013 appellant filed a recurrence of disability claim (Form CA-2a) under
File No. xxxxxx276, accepted for left medial and lateral meniscal tears and an aggravation of left
knee osteoarthritis sustained on September 23, 2010, necessitating left knee arthroscopy on
January 6, 2011. He asserted that the accepted left knee conditions worsened on November 5,
2012, totally disabling him from work from November 9, 2012 onward. OWCP advised
appellant by February 12, 2013 letter, issued under File No. xxxxxx276, of the evidence needed
to establish his recurrence claim. In response, appellant submitted a February 15, 2013 statement
attributing his left knee condition to new work duties following his return to full duty on
March 21, 2011. OWCP then advised appellant by April 17, 2013 letter that it would develop his
January 25, 2013 recurrence claim as one for a new occupational disease. It assigned the
occupational disease claim File No. xxxxxx344, severing it from File No. xxxxxx276. By
decision dated June 27, 2013, OWCP denied the claim under File No. xxxxxx344 on the grounds
that the medical evidence was insufficient to establish causal relationship.

The record now before the Board under File No. xxxxxx344 does not contain any
development of appellant’s claim in File No. xxxxxx276. As appellant attributed his left knee
condition under File No. xxxxxx344 to the injuries accepted under File No. xxxxxx276, it is
necessary that OWCP consolidate the claims. Adjudicating appellant’s claim under File No.
xxxxxx344 without reviewing the medical evidence under File No. xxxxxx276 would raise the
possibility of inconsistent results. It is the Board’s policy to avoid such an outcome.1 Therefore,
the case will be set aside and remanded to OWCP to consolidate File No. xxxxxx344 with File
No. xxxxxx276. Following such further development as OWCP deems necessary, it shall issue a
de novo decision on the merits of the claim.
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated June 27, 2013 is set aside and the case remanded for further
action consistent with this order of the Board.
Issued: April 8, 2014
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

1

See William T. McCracken, 33 ECAB 1197 (1982).

2

